947 F.2d 951
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Defendant-Appellee,v.Ronald Gene BURCHETT, Plaintiff-Appellant.
No. 91-10002.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 23, 1991.*Decided Oct. 25, 1991.

Before SNEED, HUG and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Ronald Gene Burchett appeals his sentence under the United States Sentencing Guidelines following his conviction for one count of armed bank robbery in violation of 18 U.S.C. § 2113(a) and (d).   On December 3, 1990, Burchett was sentenced to a term of imprisonment of 300 months.   Burchett contends that the district court erred in denying his request to award a two level reduction of his offense level for acceptance of responsibility pursuant to section 3E1.1 of the Sentencing Guidelines.   We have jurisdiction under 28 U.S.C. § 1291, and affirm.


3
Section 3E1.1 permits a two level reduction for acceptance of responsibility if the defendant "clearly demonstrates a recognition and affirmative acceptance of personal responsibility for his criminal conduct."   United States v. Aichele, 941 F.2d 761, 766 (9th Cir.1991);  U.S.S.G. § 3E1.1.   Acceptance of responsibility is a question of fact which this court reviews for clear error.   United States v. Gonzalez, 897 F.2d 1018, 1019 (9th Cir.1990).  "The district court's determination will not be disturbed unless it is without foundation."   United States v. Rosales, 917 F.2d 1220, 1222 (9th Cir.1991) (quotation omitted).


4
The district court judge based his finding on the absence of a clear demonstration of contrition both at the time of trial and at the presentence interview.   We accord great deference to the sentencing judge's determination.   See U.S.S.G. § 3E1.1 comment, n. 5;   see also Rosales, 917 F.2d at 1222.   Because the district court's determination is not clearly erroneous, we affirm.   See Gonzalez, 897 F.2d at 1019.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3